DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/21 has been entered.
 
Response to Arguments
The 103 rejection of claims 3, 10, 13 and 14 as obvious over Schmidt is moot because the claims have been canceled. 

Two improper terminal disclaimers were filed on 3/10/21 to overcome the provisional obviousness double patenting rejection over the claims of 136.  The terminal disclaimers were not approved.  However, the provisional obviousness double patenting rejection is the only remaining rejection.  See MPEP 804(I)(B)(1)(b)(i), which states that double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent‘.  The instant application has the earlier effective filing date of 3/6/15. The 136 application has a later effective filing date of 8/25/17.
Therefore, the provisional obviousness double patenting rejection of claims 2, 6, 8 and 9 as unpatentable over the claims of 136 has been withdrawn and a corrected terminal disclaimer is not required.  
The provisional obviousness double patenting rejection of claims 3, 10, 13 and 14 is moot because the claims have been canceled. 

Allowable Subject Matter
Claims 2, 6, 8 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Schmidt, teaches a fluorescent ceramic body comprising an α-sialon that transmits light but does not teach or suggest the instantly claimed β-sialon.  A review of the prior art does not suggest modifying Schmidt by replacing the α-sialon with a β-sialon.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/L.E./           Examiner, Art Unit 1734                                                                                                                                                                                             

/Matthew E. Hoban/           Primary Examiner, Art Unit 1734